
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 674
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Daniel E. Lungren of
			 California (for himself, Mr. Brady of
			 Pennsylvania, Mr. Capuano,
			 Mr. McCarthy of California, and
			 Mr. Harper) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Extending the deep gratitude of the House
		  of Representatives to the men and women of the United States Capitol Police for
		  the vigilance, courage, and professionalism that they demonstrate daily in
		  protecting Congress from all manner of threats.
	
	
		Whereas the men and women of the United States Capitol
			 Police stand in the face of danger each and every day;
		Whereas the bravery and vigilance of the Capitol Police
			 protect Congress and its visitors from a multitude of grave threats;
		Whereas the heavy responsibility of the Capitol Police
			 requires that, when called upon, its officers must risk their lives to protect
			 the well being of others;
		Whereas, on July 15, 2009, officers of the Capitol Police
			 pursued and engaged an armed suspect, ultimately exercising lethal force in
			 carrying out their protective duties;
		Whereas this incident serves as a stark reminder of the
			 stakes and responsibilities associated with the everyday duties of the Capitol
			 Police; and
		Whereas the training, communication, and coordinated
			 response of the Capitol Police proved to be decisive factors in resolving this
			 threat: Now, therefore, be it
		
	
		That the House of Representatives extends
			 its deep gratitude to the men and women of the United States Capitol Police for
			 the vigilance, courage, and professionalism that they demonstrate daily in
			 protecting Congress from all manner of threats.
		
